Citation Nr: 1204352	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-42 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to December 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which found that new and material evidence had been received to reopen the hearing loss and tinnitus claims, but denied the underlying service connection claims on the merits.

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

For the reasons detailed below, the Board does concur with the determination that new and material evidence has been received.  However, as addressed in the REMAND portion of the decision below, further development is required for a full and fair adjudication of the underlying service connection claims.  Accordingly, this aspect of the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  Service connection was previously denied for hearing loss and tinnitus by a May 2004 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

3.  The evidence received since the last prior denial of service connection for hearing loss and tinnitus was not previously submitted to agency decisionmakers, relates to unestablished facts necessary to substantiate these claims, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen the claim of entitlement to service connection for hearing loss, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence having been received to reopen the claim of entitlement to service connection for tinnitus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, and for the reasons detailed below, the Board finds that new and material evidence has been received to reopen the previously denied claims of service connection for hearing loss and tinnitus.  Therefore, no further discussion of the VCAA is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.  The merits of the underlying service connection claims will be addressed in the REMAND portion of this decision.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

Service connection was previously denied for hearing loss and tinnitus by a May 2004 rating decision.  The Veteran was informed of that decision, including his right to appeal, and did not appeal.  Consequently, that decision is final.  See 38 U.S.C.A .§§ 7104, 7105; 38 C.F.R. § 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The evidence of record at the time of the May 2004 rating decision included statements by the Veteran, as well as his service treatment records.

As part of his original application for VA benefits, the Veteran indicated he was seeking service connection for hearing loss and tinnitus.  However, he did not indicate when either disability originated and/or how they were etiologically related to service.

The Board further notes that there was no indication of either a hearing loss disability as defined by 38 C.F.R. § 3.385 nor tinnitus at the time of the May 2004 rating decision.  For example, the Veteran's service treatment records reflect that an audiological evaluation was conducted as part of his March 1963 enlistment examination, which revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
--
5
LEFT
15
5
5
--
20

In addition, audiological evaluation conducted as part of his October 1965 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
10
LEFT
15
10
10
--
10

Although the Veteran did indicate a history of ear trouble and running ears as part of an October 1965 Report of Medical History, it was attributed to an infection at age 14 with none since.

No other audio evaluations appear to have been of record at the time of the May 2004 rating decision.

The May 2004 rating decision denied service connection for hearing loss and tinnitus, in essence, because the evidence did not show the Veteran currently had either a hearing loss disability or tinnitus.

The evidence added to the record since the time of the May 2004 denial includes statements by and on behalf of the Veteran, as well as post-service medical records which cover a period through 2007.  In pertinent part, the Veteran has contended that he developed hearing loss and tinnitus from the noise exposure he experienced working as a teletype operator, and provided details thereof.  As noted above, the Veteran did not indicate at the time of the May 2004 rating decision how his purported hearing loss and tinnitus were etiologically related to service.  Thus, this evidence does not appear to be cumulative and redundant, and relates to unestablished facts necessary to support these claims.

The Board also notes that the Veteran has submitted competent medical evidence showing a hearing loss disability as defined by 38 C.F.R. § 3.385, and tinnitus.  Specifically, private treatment records dated in December 2007 noted a history of long term hearing loss, gradually worsened; and reported long term tinnitus, bilateral, constant, described as high-pitched sound and crickets.  Additionally, the Veteran reported a family history of hearing loss (parents, sister), and a history of excessive noise exposure while in the military.  Moreover, an October 2007 private audiogram appears to indicate pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
80
70
80
LEFT
20
15
55
75
70

Speech recognition scores were noted as being 72 percent for the right ear, and 84 percent for the left ear.

In short, there is now competent medical evidence showing a current hearing loss disability for VA purposes and tinnitus.  As the lack of such evidence was the specific basis for the original denial, this evidence is clearly not cumulative and redundant, relates to unestablished facts necessary to substantiate these claims, and raises a reasonable possibility of substantiating the claims.  In short, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claims are reopened.

The Board also notes that the Veteran requested in March 2007 that his claims be reopened.  The RO determined in a July 2007 rating decision that new and material evidence had not been submitted to reopen the claims for service connection for hearing loss and tinnitus.  In January 2008, the Veteran requested that his claims be reopened and submitted evidence from a private audiologist, which the Board above determined was new and material evidence sufficient to reopen the claims.  In light of the Board's determination that new and material evidence was submitted and as the new and material evidence was submitted within one year of the July 2007 rating decision, the July 2007 rating decision is not final.  See 38 C.F.R. § 3.156(b) (2011) (new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period).

Adjudication of the Veteran's appeal does not end with the determination that new and material evidence has been received.  The Board must now address the merits of the underlying service connection claims.  In the adjudication that follows, the presumption that the evidence presented to reopen the claim is true without regard to the other evidence of record no longer applies.

For the reasons detailed in the REMAND portion of the decision below, the Board finds that further development is necessary for a full and fair adjudication of the Veteran's claims of service connection for hearing loss and tinnitus.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for hearing loss, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.

New and material evidence having been received to reopen the claim of entitlement to service connection for tinnitus, the claim is reopened.  To this extent only the benefit sought on appeal is allowed.


REMAND

As mentioned above, the Veteran essentially contends that his hearing loss and tinnitus developed as a result of his noise exposure from working as a teletype operator.  Further, the Board notes that his service records, to include his DD Form 214, lists his military occupational specialty (MOS) as that of a teletype interceptor operator.  Moreover, in denying the claim below, the RO did not dispute this was his MOS.  Rather, the RO determined that there was no evidence this MOS resulted in excessive noise exposure.  However, the matter as to whether the noise exposure that the Veteran did experience as a teletype operator was of such severity as to result in chronic hearing loss and/or tinnitus appears to be the type of issue that requires competent medical evidence in order to resolve.

In this case, no VA medical examination and/or etiology opinion appears to have been accorded to the Veteran despite his undisputed MOS and evidence of current disabilities.  Therefore, the Board finds that a remand is required in order to accord the Veteran such an examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's hearing loss and tinnitus should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for hearing loss and tinnitus since December 2007.  After securing any necessary release, the AMC/RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of his current hearing loss and tinnitus.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current hearing loss disability and/or tinnitus were incurred in or are otherwise the result of the his military service to include his duties as a teletype operator.  The examiner should also address the significance, if any, of the shift in hearing acuity from the time he entered active service to the time of separation.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the October 2009 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


